Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 31, 2020.  Claims 1-4 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HYBRID VEHICLE DRIVE SUPPORT PLAN ACCORDING TO ROUTE AND AIR CONDITIONING POWER CONSUMPTION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device programmed to” in claim 1.
A review of the specification yields ¶ [0049] which states “the HVECU 50 and the navigation system 80 correspond to the "control device"” and ¶ [0017] which states “The HVECU 50 is configured as a CPU-based microcomputer”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “GPS 22” and “map information database 84”.  
The specification ¶ [0023] states “When the destination is set, the navigation system 80 sets the route based on information on the destination, information on the current location (current location of the own vehicle) received from the GPS 22, and information stored in the map information data base 84”.  Without positively reciting the GPS 22, the hybrid vehicle of claim 1 would not be capable of determining its current location.  Appropriate correction is required.
The specification ¶ [0025] also states “stores the map information in the map information database 84”.  Map information is not a physical entity and therefore needs to be stored to be utilized be the control device.  Appropriate correction is required.

Claims 2-4 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al., US 2012/0290161 A1. 

Regarding claim 1, Takeda teaches a hybrid vehicle, comprising: 
an engine; (Takeda, see at least ¶ [0022] which states “Moreover, the electric motor 25 can be driven by combustion energy of an engine 26.)
a motor; (Takeda, see at least ¶ [0022] which states “In ordinary time, the electric motor 25 is driven by the electric power supplied from the battery 11.”)
a battery; (Takeda, see at least ¶ [0022] which states “In ordinary time, the electric motor 25 is driven by the electric power supplied from the battery 11.”)
an air conditioning system configured to condition air in a passenger compartment; (Takeda, see at least ¶ [0019] which states “When the air-conditioner 20 conducts a cooling operation, air sent by the blower 23 c exchanges heat with refrigerant such as HFC134a in the evaporator 23 a, so that the air is cooled. The cooled air is blown off into the passenger compartment through an outlet 23 e of the air-conditioning case 23 d.”)
map information; (Takeda, see at least ¶ [0067] which states “The distance left to the destination is calculated based on the current position information and the destination information which are provided from a navigation device of the electric vehicle.”) and 
a control device programmed to set a drive route from a current location to a destination, to create a drive support plan that assigns one of drive modes including a CD mode and a CS mode to each of drive sections of the drive route, and to perform drive support control that causes the hybrid vehicle to be driven along the drive support plan, (Takeda, see at least ¶ [0068] which states “The threshold value TH1-TH4 may be variably set in a manner that the remaining power SOC of the battery 11 has a target value when the electric vehicle arrives at the destination. The target value may correspond to the lower limit of the optimal range of the remaining power SOC. In this case, the air-conditioning mode can be switched to promote the use of the electric power of the battery 11 rather than the use of fuel for the engine 26.”)
wherein the control device comprises a device configured to create the drive support plan based on battery remaining capacity taking into account a power consumption of the air conditioning system, and to continue a driving state when a predetermined condition that is based on the battery remaining capacity without taking into account the power consumption of the air conditioning system is satisfied during the drive support control. (Takeda, see at least ¶ [0070] which states “The ratio controller 31 d of the engine ECU 31 may correspond to a ratio controller that controls a usage ratio of the combustion energy between a first energy used for the air-conditioning and a second energy used for driving the generator based on at least one of the calculated demand load, the remaining power of the battery and the drive load.”)

Regarding claim 2, Takeda teaches a hybrid vehicle, wherein the predetermined condition is satisfied when all of conditions that regenerative electric power amount to the destination is equal to or larger than a predetermined electric power amount, a distance to the destination is equal to or greater than a predetermined distance, the battery remaining capacity without taking into account the power consumption of the air conditioning system is equal to or smaller than a predetermined remaining capacity, a drive mode in the drive section where the hybrid vehicle is currently driving is the CD mode, and a hybrid drive is temporarily selected are satisfied. (Takeda, see at least ¶ [0074]-[0076] which states in relevant part “the cooling output ratio can be controlled by controlling the discharge capacity of the compressor 21”; “the remaining power SOC of the battery 11 has a target value when the electric vehicle arrives at the destination. Alternatively, the controlling may be performed in a manner that the fuel consumption amount of the engine 26 becomes the minimum at the timing when the electric vehicle arrives at the destination.”; and “The output of the battery 11 is decreased in accordance with a decrease in the remaining power SOC.”)

Regarding claim 3, Takeda teaches a hybrid vehicle, wherein the predetermined condition is satisfied when all of conditions that the battery remaining capacity without taking into account the power consumption of the air conditioning system is equal to or smaller than a predetermined remaining capacity, a distance to the destination is equal to or less than a predetermined distance, and a motor drive is selected are satisfied. (Takeda, see at least ¶ [0074]-[0076] which states in relevant part “the cooling output ratio can be controlled by controlling the discharge capacity of the compressor 21”; “the remaining power SOC of the battery 11 has a target value when the electric vehicle arrives at the destination. Alternatively, the controlling may be performed in a manner that the fuel consumption amount of the engine 26 becomes the minimum at the timing when the electric vehicle arrives at the destination.”; and “The output of the battery 11 is decreased in accordance with a decrease in the remaining power SOC.”)

Regarding claim 4, Takeda teaches a hybrid vehicle, wherein the predetermined condition is satisfied when all of conditions that the hybrid vehicle is driving on a highway, the battery remaining capacity without taking into account the power consumption of the air conditioning system is equal to or larger than a predetermined remaining capacity, a mode that automatically shift to a motor drive is selected, and a hybrid drive is selected are satisfied. (Takeda, see at least ¶ [0074]-[0076] which states in relevant part “the cooling output ratio can be controlled by controlling the discharge capacity of the compressor 21”; “the remaining power SOC of the battery 11 has a target value when the electric vehicle arrives at the destination. Alternatively, the controlling may be performed in a manner that the fuel consumption amount of the engine 26 becomes the minimum at the timing when the electric vehicle arrives at the destination.”; and “The output of the battery 11 is decreased in accordance with a decrease in the remaining power SOC.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668